
	
		I
		112th CONGRESS
		1st Session
		H. R. 547
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Garrett (for
			 himself, Mr. Kingston,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Chaffetz,
			 Mr. Bishop of Utah,
			 Mr. Burton of Indiana,
			 Mr. DesJarlais,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Mrs. Hartzler,
			 Mr. Herger,
			 Mr. Issa, Mr. Lamborn, Mr.
			 Marchant, Mr. McClintock,
			 Mr. Paul, Mr. Roe of Tennessee,
			 Mr. Pence,
			 Mr. Broun of Georgia,
			 Mr. LaTourette,
			 Mr. Conaway,
			 Mr. Wittman, and
			 Mr. Sensenbrenner) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  alternative minimum tax on individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Individual AMT Repeal Act of
			 2011.
		2.Repeal of
			 individual alternative minimum tax
			(a)In
			 generalSection 55(a) of the Internal Revenue Code of 1986
			 (relating to alternative minimum tax imposed) is amended by adding at the end
			 the following new flush sentence:
				
					Except in
				the case of a corporation, no tax shall be imposed by this section for any
				taxable year beginning after December 31, 2010, and the tentative minimum tax
				of any taxpayer other than a corporation for any such taxable year shall be
				zero for purposes of this
				title..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
